DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/20 has been entered, due to the RCE being submitted on 8/21/20.
 
Notice to Applicant
The following is a Non-Final Office action.  In response to Examiner’s Final Rejection of 6/15/20, Applicant, on 7/30/20, amended claims. Claims 1-3 and 9-14 are pending in this application and have been rejected below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/24/20 is being considered by the examiner.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Applicant’s amendments are acknowledged.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1 is directed to a device which is a statutory category.
Step 2A, Prong One - The claim 1 recites …”organizational chart creation… comprising:
at least a date field, an identifier field, a job title field, and a department field for each personnel member stored…
…data related to all of the personnel who are in any of departments during a first period of time; 
create a first organizational chart having identifiers of first persons of the personnel, who are in any of departments during the first period of time, classified and arranged according to a department in which the personnel is assigned based on the date field, the identifier field, and the department field…; …
…data related to all of the personnel who are in any of departments during a second time; 
create a second organizational chart having identifiers of second persons of the personnel, who are in any of the departments during the second period of time, classified and arranged according to a department in which the personnel is assigned based on the date field, the identifier field, and the department field…; and 
… identify all personnel in the first organizational chart that are also listed in the second organizational chart; 
create a combined image with both the first organizational chart and the second organizational chart, the first organizational chart being adjacent to the second organization chart
for each of such identified personnel, …create a linking image in the combined image for associating the first identifier of the personnel in the first organizational chart with the identifier of the personnel in the second organizational chart. 
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (business relations and/or managing personal behavior or relationships or interactions between people). For example, an organizational chart is just representing how people interact with each other. Notably, the “linking image” in Applicant’s specification has an example in paragraph 164 and FIG. 21 of just lines/arrows 8L showing a change in a person from one department to another. This is not a computer graphical user interface 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. Additional elements in claim 1 are treated under step 2a, Prong 2 in the following manner:
“device comprising… “storage area… and “processor” to perform the steps (mere instructions to apply the abstract idea on a computer – See MPEP 2106.05f); 
“a storage area configured to store a personnel database that includes at least a date field, an identifier field, a job title field, and a department field for each personnel member stored in the personnel database;” fields in “the personnel database” (field of use – MPEP 2106.05h – just stating that data is stored in the computer); 
“extract from the personnel database data” related to all of the personnel who are in any of departments during a first period of time (create a first organizational chart… according to department assigned…“of the personnel database” (field of use – MPEP 2106.05h – just stating that data is stored in the computer);
create a first organizational chart… according to department assigned…“of the personnel database” (field of use – MPEP 2106.05h – just stating that data is stored in the computer);
 “extract from the personnel database data” related to all of the personnel who are in any of departments during a second period of time (field of use – MPEP 2106.05h – just retrieving the stored data to make the organizational chart for the desired “future” or 2nd period of time); 
create a second organizational chart…during second period of time… according to department assigned…“of the personnel database” (field of use – MPEP 2106.05h – just stating that data is stored in the computer);
 “automatically” identify all personnel in the first organizational chart that are also listed in the second organizational chart (mere instructions to apply the abstract idea on a computer – See MPEP 2106.05f); 
“automatically create a linking image in the combined image” for associating the first identifier of the personnel in the first organizational chart with the identifier of the personnel in the second organizational chart (mere instructions to apply the abstract idea on a computer – See MPEP 2106.05f)  and 
“outputs” the combined image (mere instructions to apply the abstract idea on a computer – See MPEP 2106.05f). The processor performing these steps is no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, the additional elements of computer, and outputting the information would not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, The additional elements are treated under step 2B in the following manner:
“device comprising… “storage area… and “processor” to perform the steps, (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235);
“a storage area configured to store a personnel database that includes at least a date field, an identifier field, a job title field, and a department field for each personnel member stored in the personnel database;” fields in “the personnel database” (conventional computer function - MPEP 2106.05(d)(II) – storing and retrieving information in memory);
“extract from the personnel database data” related to all of the personnel who are in any of departments during a first period of time (create a first organizational chart… according to department assigned…“of the personnel database” (conventional computer function - MPEP 2106.05(d)(II) – storing and retrieving information in memory);
create a first organizational chart… according to department assigned…“of the personnel database” (conventional computer function - MPEP 2106.05(d)(II) – storing and retrieving information in memory);
“extract from the personnel database data” related to all of the personnel who are in any of departments during a second period of time (conventional computer function - MPEP 2106.05(d)(II) – storing and retrieving information in memory - just retrieving the stored data to make the organizational chart for the desired “future” or 2nd period of time); 
create a second organizational chart…during second period of time… according to department assigned…“of the personnel database” (conventional computer function - MPEP 2106.05(d)(II) – storing and retrieving information in memory – just stating that data is stored in the computer);
“automatically” identify all personnel in the first organizational chart that are also listed in the second organizational chart (mere instructions to apply the abstract idea on a computer – See MPEP 2106.05f); 
“automatically create a linking image in the combined image” for associating the first identifier of the personnel in the first organizational chart with the identifier of the personnel in the second organizational chart (mere instructions to apply the abstract idea on a computer – See MPEP 2106.05f)  and 
“outputs” the combined image (mere instructions to apply the abstract idea on a computer – See MPEP 2106.05f; See also October Guidance – Pages 34-35 of Appendix 1 of October 2019 Guidance, Example 46 supports “display” as “apply it on a computer.”).
Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. 
Independent claim 9 recites a “system comprising a server and a terminal.” Claim 9 is directed to an apparatus at step 1, which is a statutory category. Claim 9 recites similar limitations as claim 1 above. Accordingly, claim 9 is rejected for the same reasons as above, with the same analysis above applied for step 2A, Prong 1; Step 2A, Prong 2; Step 2B (where explicit computer is also “apply it” on a computer – MPEP 2106.05f). The additional elements of “server, terminal, hardware processor, and display device to display the transition organizational chart” are viewed as part of “apply it” on a computer (MPEP 2106.05f) at steps 2a, prong 2 and step 2B. The additional elements of “transmitted configured to send the transition organizational chart to the terminal and terminal includes receiver configured to receive the transition organizational chart from the server,” are viewed as field of use 2106.05h at step 2a, prong 2. At step 2B, these components (transmitter to send; terminal with receiver to receive) are viewed as conventional computer functions of receiving or transmitting data over a network (See MPEP 2106.05(d)(II)).
Independent claim 10 recites a “chart comprising: a first organizational chart; a second organizational chart; and a linking image.” Claim 10 is not directed to any statutory category, and is viewed as software per se at this time. Should claim 10 be 
Independent claim 11 recites a “method.” Claim 11 is directed to a method at step 1, which is a statutory category. Claim 11 recites similar limitations as claim 1 above. Accordingly, claim 11 is rejected for the same reasons as above, with the same analysis above applied for step 2A, Prong 1; Step 2A, Prong 2; Step 2B.
Independent claim 12 recites a “non-transitory recording medium for storing a computer readable program used in a computer… controlling the computer to execute processing.” Claim 12 is directed to an article of manufacture at step 1, which is a statutory category. Claim 12 recites similar limitations as claim 1 above. Accordingly, claim 12 is rejected for the same reasons as above, with the same analysis above applied for step 2A, Prong 1; Step 2A, Prong 2; Step 2B. Having a memory to store the code is a field of use at 2106.05h for step 2a, prong 2; at step 2B it is a conventional computer function of storing and retrieving information in memory. See MPEP 2106.05d(ii).
Claims 2-3 and 13-14 further narrow the abstract idea. Claims 2-8 and 13-19 further narrow the abstract idea by giving further details of how the organizational charts are displayed with departments before and after changes to how people relate, and various people changing departments in the chart. 
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okura (US 5,829,003) in view of King (US 2010/0333106) and Akitomi (US 2013/0053086).  
Concerning independent claim 1, Okura discloses:
An organizational chart creation device (Okura - see col. 6, lines 3-9 - The program comprises software executed by the CPU 10 or dedicated hardware. The organization chart is formed through, e.g., an organization chart formation input screen displayed on the display device 30.) comprising: 
a storage area configured to store a personnel database (Okura FIG. 1, col. 5, lines 1-5 – a personnel database 50 is a database for managing the organization chart using an electronic file;) that includes at least a date field (Okura – See col. 7, lines 50-63 – official announcement date in 56r for employee subjected to personnel change), an identifier field (Okura FIG. 2B – employee record 54r includes “employee code” and “name of employee”), a job title field (Okura – See col. 7, lines 18-46 – employee code 54r in employee file 54 can include whether employee is “superior member”, “subordinate member”; Col. 9, lines 15-33 – can have “department/section manager” [another job title] or “chief clerk”), and a department field for each personnel member stored in the personnel database (Okura col. 5, lines 33-43 – department/section code of 1st, 2nd employee));
a hardware processor configured to (Okura – See Col. 4, lines 50-54 – A CPU 10 is a central processing unit for controlling the entire system. The CPU 10 executes a program stored in its internal memory to execute personnel change processing and official announcement processing for personnel changes; see col. 6, lines 3-9 - The program comprises software executed by the CPU 10 or dedicated hardware. The organization chart is formed through, e.g., an organization chart formation input screen displayed on the display device 30. The organization chart formation processing program 62 also controls the display of the input screen and initially forms the department/section file 52 and the employee file 54 of the personnel database 50.) extract from the personnel database data related to all of the personnel who are in any of departments during a first period of time (Okura–FIG. 1, col. 5, lines 1-5 – a personnel database 50 is a database for managing the organization chart using an electronic file; database 50 includes employee file 54 and official announcement history file 56; See col. 7, lines 50-63 – official announcement date in 56r for employee subjected to personnel change; See col. 14, lines 1-13 - In this processing, the items of "X-coordinates" and "Y-coordinates" of all the employee records 54r which are stored in the employee file 54 and located on the organization chart currently displayed on the screen of the display device 30 are retrieved using, as a key, the coordinates (X,Y) of the original position designated in step S4 in FIG. 8 (S21). The employee record 54r having the coincident (X,Y) coordinates is read out from the employee file 54, and the contents of the readout data is stored in the register A (S22). The department/section code of the top of the tree to which the employee record 54r belongs is retrieved, and the retrieved department/section code is stored in the register T1 (S23)): 
create a first organizational chart having identifiers of first persons of the personnel, who are in any of departments during the first period of time (Okura – See Col. 8, lines 1-10 - FIG. 3A shows the organization chart of a personnel department formed by the organization chart formation processing program. The personnel department consists of a personnel section and an employment section. The personnel department is managed by a department manager named "Taro Yamada”; see col. 5, lines 1-5 – personnel database 50, fig. 1, where database 50 includes employee file 54 and department/section file 52; col. 16, lines 45-47 – member constitution of the department/Section to which the target member belonged is changed in the personnel database 50), classified and arranged according to department (Okura – See col. 7, lines 7-12 - items of “higher department/section code”, “coordinate department/Section code”, and “lower department/Section code' are used to manage the chain relationship between the departments/Sections in the organization chart having a tree Structure) in which the personnel is assigned based on the date field, the identifier field, and the department field of the personnel database (Okura – See citations above regarding database 50 and employee records 54 and announcement history file 56 – FIG. 1; col. 5, col. 7, FIG. 2B; col. 7; col. 9); 
Okura discloses having personnel section changed by the organization chart editing processing program (See FIG. 3B; col. 8, lines 20-23). While Okura discloses having “periodic” personnel changes (col. 2, lines 45-49), and a database 50 that includes department information to which they belong (col 16), resulting in a change to the organizational chart, Okura does not explicitly state that it has the information stored/extracted as “period of time.” Okura in combination with King disclose:
extract from the personnel database data related to all of the personnel who are in any of departments (Okura–FIG. 1, col. 5, lines 1-5 – a personnel database 50 is a database for managing the organization chart using an electronic file; database 50 includes employee file 54 and official announcement history file 56; See col. 7, lines 50-63 – official announcement date in 56r for employee subjected to personnel change) “during a second period of time” (King – See FIG. 1, par 19 - memory 14 stores software modules; memory 14 has ERP (enterprise resource planning) modules 18; See par 37 – ERP has reorganization such as reorganization, organizational change; “As is” and “to be”; See par 20, FIG. 2 - reorganization ultimately results in the dissolution of department B1, the merger of departments A4 and B2, and the movement of B3 under department A3, as shown in the reorganization chart 230. Organizational changes are represented by shaded boxes. Although a merger is shown in FIG. 2, embodiments can support changes resulting from any type of reorganization, including a divestiture, acquisition, merger, or an internal reorganization. The changes may include department hierarchy changes, cost center hierarchy changes, changes of worker assignments, changes to budgets, quotas, and forecasts, etc. see par 37 - Embodiments allow a comparison between an "As Is" (“first period of time”) organization hierarchy and a "To Be" (“second period of time”) organization hierarchy, and can distill from this comparison the "organizational change". Embodiments allow the organization change to be reviewed and, if approved, to initiate the reorganization process; See also par 29 - Reorganization team 410 further submits information about departments affected by the reorganization to affected managers 480 via RCT 120, which are the managers of departments that are undergoing restructuring. The affected managers team 480 adjust their… personnel based on the new organization structure).
Okura discloses:
create a second organizational chart having identifiers of second persons of the personnel, who are in any of the departments during the second period of time (Okura – See col. 2, lines 45-49 - Particularly, in a large organization, when a large number of members are subjected to personnel changes such as periodic personnel changes, the processing capability has limitations in the manual operations described above, and a large number of operation errors tend to occur; See Col. 8, lines 20-27, FIG. 3B is a view showing the organization chart of the personnel Section which is changed by the organization chart  editing processing program. As can be apparent from the comparison between FIGS. 3A and 3B, “Kyoko Yamamoto' belonging to the personnel Section is Subjected to a personnel change to the employment section in accordance with the above change; col. 16, lines 45-47 – member constitution of the department/Section to which the target member belonged is changed in the personnel database 50), classified and arranged according to department in which the personnel is assigned (Okura – See col. 7, lines 7-12 - items of “higher department/section code”, “coordinate department/Section code”, and “lower department/Section code' are used to manage the chain relationship between the departments/Sections in the organization chart having a tree Structure) based on the date field, the identifier field, and the department field of the personnel database (Okura – See citations above regarding database 50 and employee records 54 and announcement history file 56 – FIG. 1; col. 5, col. 7, FIG. 2B; col. 7; col. 9); and 
Okura discloses having personnel section changed by the organization chart editing processing program (See FIG. 3B; col. 8, lines 20-23). While Okura discloses having “periodic” personnel changes (col. 2, lines 45-49), and a database 50 that includes department information to which they belong (col 16), resulting in a change to the organizational chart, Okura does not explicitly state that it has the information stored/extracted as “period of time.” Okura discloses in FIG. 3A a first organizational chart; FIG. 3B a second organizational chart; and has a linking image (an arrow) in the “combined image”. Even if this is not considered a “combined image”, Okura in combination with King disclose an explicit “combined image” with portions from both 1st organizational chart and 2nd organizational chart:
create a second organizational chart having identifiers of second persons of the personnel (King – See par 28 - Reorganization team 410 further submits information about departments affected by the reorganization to security team 450 via RCT 120. Security team 450 creates, deletes, or changes the security roles that are provisioned to employees based on the new organization structure. Additional information regarding the new structure may also come from HR team 420 and GL team 430. Once the new access rights have been determined, security team 450 confirms to its information providers via RCT 120 that the security changes have been implemented; See par 29 - Reorganization team 410 further submits information about departments affected by the reorganization to affected managers 480 via RCT 120, which are the managers of departments that are undergoing restructuring. The affected managers team 480 adjust their projects, budgets, and personnel based on the new organization structure, and confirms to reorganization team 410 via RCT 120 that their tasks are completed.), who are in any of the departments during the second period of time (King – See par 20, FIG. 2 - reorganization ultimately results in the dissolution of department B1, the merger of departments A4 and B2, and the movement of B3 under department A3, as shown in the reorganization chart 230. Organizational changes are represented by shaded boxes. Although a merger is shown in FIG. 2, embodiments can support changes resulting from any type of reorganization, including a divestiture, acquisition, merger, or an internal reorganization. The changes may include department hierarchy changes, cost center hierarchy changes, changes of worker assignments, changes to budgets, quotas, and forecasts, etc. see par 37 - Embodiments allow a comparison between an "As Is" organization hierarchy and a "To Be" organization hierarchy, and can distill from this comparison the "organizational change". Embodiments allow the organization change to be reviewed and, if approved, to initiate the reorganization process; See also par 29 - Reorganization team 410 further submits information about departments affected by the reorganization to affected managers 480 via RCT 120, which are the managers of departments that are undergoing restructuring. The affected managers team 480 adjust their… personnel based on the new organization structure; 
Examiner notes: Since Akitomi applied below, Akitomi also discloses this – see par 87, FIG. 3 - The organizational chart ORGCHART shown in FIG. 3 shows the structure of the organization of 13 people from the workers W0 to W12. This organization includes a GROUP A comprised of workers W1 through W7, and a GROUP B comprised of workers W8 through W12; See par 234, FIG. 27 – interchanging workers W5 and W10 in organization [i.e. switching from groups/departments A and B]).
Okura, in combination with King, discloses:
automatically identify all personnel in the first organizational chart that are also listed in the second organizational chart (Okura - See Col. 8, lines 20-27, FIG. 3A, to FIG. 3B - As can be apparent from the comparison between FIGS. 3A and 3B, “Kyoko Yamamoto' belonging to the personnel Section is Subjected to a personnel change to the employment section in accordance with the above change; See also fig. 6, col. 12, lines 10-15 – An operation indicated by the arrow D is an operation for moving the employee 214 from the head office H2 [1st department] located at the top of the tree of the organization chart of the subsidiary company to the department B2 of the holding company H1; note figure 6 shows employees that “are also listed” in both organizational charts – 211, 212, 213, 214, 215 – see col. 6, lines 36-44 - Referring to FIG. 6, rectangles 211, 212, 213, 214 and 215 indicated by the broken or solid lines indicate the displays of employees. Rectangles marked with the same reference numerals indicate the same employee regardless of the broken and solid lines; see also King par 37 - Embodiments allow a comparison between an "As Is" organization hierarchy and a "To Be" organization hierarchy, and can distill from this comparison the "organizational change".);
create a combined image with both the first organizational chart and the second organizational chart (King – FIG. 2 – See par 20 – FIG. 2 illustrates a logical diagram of a simple example reorganization 200, in this case a merger, in accordance with an embodiment. In this example, organization 210 (disclosing first chart) has acquired organization 220 (disclosing second chart), and the executives and reorganization planners of organization 210 determine reorganization chart 230 (disclosing combined image – combining parts of 220 (B2, and B3) with 210) highlighting the changes to organization 210. Organization 210 includes departments A1, A2, A3, A4, A5 and organization 220 includes departments B1, B2, B3. The reorganization ultimately results in the dissolution of department B1, the merger of departments A4 and B2, and the movement of B3 under department A3, as shown in the reorganization chart 230. Organizational changes are represented by shaded boxes. Although a merger is shown in FIG. 2, embodiments can support changes resulting from any type of reorganization, including an internal reorganization. The changes may include department hierarchy changes, changes of worker assignments; See also par 29 - Reorganization team 410 further submits information about departments affected by the reorganization to affected managers 480 via RCT 120, which are the managers of departments that are undergoing restructuring. The affected managers team 480 adjust their… personnel based on the new organization structure).
Okura discloses having personnel section changed by the organization chart editing processing program (See FIG. 3B; col. 8, lines 20-23). Okura discloses displaying organization charts on the screen of a display device (Abstract). King discloses having a combined image (reorganization chart 230 with parts of 22 and 210) highlighting the changes to organization 210 (See FIG. 2, par 20). King discloses having a user interface 700 that displays that “As Is” and “To Be” organization charts (See par 42). Okura and King do not explicitly disclose the quoted portion:
create a combined image with both the first organizational chart and the second organizational chart, “the first organizational chart being adjacent to the second organization chart.”
Okura and King in combination with Akitomi discloses the limitations:
create a combined image with both the first organizational chart and the second organizational chart, “the first organizational chart being adjacent to the second organization chart” (Akitomi – See FIG. 27, par 233- FIG. 27 is show on the display unit; par 234 - Estimated results based on the first structural change plan (interchanging the workers W5 and W9 in the organization shown in FIG. 3) can be displayed for example as an organization chart 2701 and a box plot 2704 of the graph 2703 showing the relation characteristic quantities; and estimated results based on the second structural change plan (interchanging the workers W5 and W10 in the organization shown in FIG. 3) can be displayed as an organization chart 2702; the user can in this way easily compare the two plans)

    PNG
    media_image1.png
    849
    625
    media_image1.png
    Greyscale

Okura and King in combination with Akitomi discloses the remaining limitations:
for each of such identified personnel, automatically create a linking image in the combined image for associating the identifier of the personnel in the first organizational  (Applicant’s example of “linking image” in paragraph 164 as published points to FIG. 21 and the line/arrows 8L; Okura discloses the limitations under broadest reasonable interpretation in light of the specification, as it discloses the same kind of linking arrow in FIGS. 3 and 6 - See Col. 8, lines 20-27, FIG. 3A, to FIG. 3B - As can be apparent from the comparison between FIGS. 3A and 3B, “Kyoko Yamamoto' belonging to the personnel Section is Subjected to a personnel change to the employment section in accordance with the above change; See also fig. 6, col. 12, lines 10-15 – An operation indicated by the arrow D is an operation for moving the employee 214 from the head office H2 [1st department] located at the top of the tree of the organization chart of the subsidiary company to the department B2 of the holding company H1
See also Akitomi FIG. 27 – org charts displayed adjacently, with the arrow (linking image) showing the movement of the personnel), and output the combined image (Okura – see col. 4, lines 59-63 – display device 30 displays drawings of organization chart and menu for correcting the organization chart under the control of CPU 10; See FIG. 3B, col. 8, lines 20-28 – view showing organization chart changed by the organization chart editing processing program; See also - FIG. 6, Col. 11, lines 5-13 – operation for editing the organization chart on the screen; changes based on organization charts 150 and 160 are shown in fig. 6; See also Akitomi FIG. 27 – org charts displayed adjacently, with the arrow showing the movement of the personnel

    PNG
    media_image2.png
    432
    728
    media_image2.png
    Greyscale
 


    PNG
    media_image3.png
    497
    702
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    849
    625
    media_image1.png
    Greyscale

Both Okura and King are directed to organizational charts and thus are analogous art to the claimed invention. 1) Okura discloses having personnel section changed by the organization chart editing processing program (See FIG. 3B; col. 8, lines 20-23). Okura discloses having “periodic” personnel changes (col. 2, lines 45-49) and a database 50 that includes department information to which they belong (col 16). King improves upon Okura by explicitly changing roles provisioned to employees based on a new organization structure as one moves from an “As Is” organization hierarchy to the “To Be” organization hierarchy (See par 19-20, 37) and explicitly changing roles provisioned to employees based on new organization structures (See par 28) where a “combined” image is also formed (e.g. FIG. 2, 230; paragraph 20 says the changes 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of changing assignments in an organization chart in Okura to further provide a combined image of an organization structures as one moves from an “As Is” hierarchy to a “to be” organization hierarchy as disclosed in King, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.  
Okura, King, and Akitomi are directed to organizational charts and thus are analogous art to the claimed invention. Okura discloses having personnel section changed by the organization chart editing processing program (See FIG. 3B; col. 8, lines 20-23). Okura discloses displaying organization charts on the screen of a display device (Abstract). King discloses having a combined image (reorganization chart 230 with parts of 22 and 210) highlighting the changes to organization 210 (See FIG. 2, par 20). King discloses having a user interface 700 that displays that “As Is” and “To Be” 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of changing assignments in an organization chart in Okura and the combined image of an organization structures as one moves from an “As Is” hierarchy to a “to be” organization hierarchy as disclosed in King to further provide organization charts adjacently displayed for the user’s convenience, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.  

Concerning claim 9, Okura discloses:
An organizational chart providing system (Okura - see col. 6, lines 3-9 - The program comprises software executed by the CPU 10 or dedicated hardware. The organization chart is formed through, e.g., an organization chart formation input screen displayed on the display device 30) comprising: 
Okura - see col. 6, lines 3-9 - The program comprises software executed by the CPU 10 or dedicated hardware. The organization chart is formed through, e.g., an organization chart formation input screen displayed on the display device 30)…
the server includes 
a hardware processor configured to create a transition organizational chart (Okura – See Col. 4, lines 50-54 – A CPU 10 is a central processing unit for controlling the entire system. The CPU 10 executes a program stored in its internal memory to execute personnel change processing and official announcement processing for personnel changes; see col. 6, lines 3-9 - The program comprises software executed by the CPU 10 or dedicated hardware. The organization chart is formed through, e.g., an organization chart formation input screen displayed on the display device 30. The organization chart formation processing program 62 also controls the display of the input screen and initially forms the department/section file 52 and the employee file 54 of the personnel database 50.), the transition organizational chart including: 
create a first organizational chart having identifiers of first persons, who are in any of departments during a first period of time (Okura – See Col. 8, lines 1-10 - FIG. 3A, etc, cited above in claim 1 for the same citations), classified and arranged according to department (Okura – See col. 7, liens 7-12 - items of “higher department/section code”, “coordinate department/Section code”, and “lower department/Section code' are used to manage the chain relationship between the departments/Sections in the organization chart having a tree Structure); 
create a second organizational chart having identifiers of second persons, who are in any of the departments during a second period of time (Okura – See col. 2, lines 45-49 – cited above in claim 1), classified and arranged according to department (Okura – See col. 7, liens 7-12 - items of “higher department/section code”, “coordinate department/Section code”, and “lower department/Section code' are used to manage the chain relationship between the departments/Sections in the organization chart having a tree Structure).
While Okura discloses having “periodic” personnel changes (col. 2, lines 45-49), and a database 50 that includes department information to which they belong (col 16), resulting in a change to the organizational chart, Okura does not explicitly state that it has the information stored/retrieved as “period of time.” King also discloses the combination of limitations:
create a second organizational chart having identifiers of second persons (King – See par 28 - Reorganization team 410 further submits information about departments affected by the reorganization to security team 450 via RCT 120. Security team 450 creates, deletes, or changes the security roles that are provisioned to employees based on the new organization structure. Additional information regarding the new structure may also come from HR team 420 and GL team 430. Once the new access rights have been determined, security team 450 confirms to its information providers via RCT 120 that the security changes have been implemented), who are in any of the departments during a second period of time, classified and arranged according to department (King – See par 20, FIG. 2 - reorganization ultimately results in the dissolution of department B1, the merger of departments A4 and B2, and the movement of B3 under department A3, as shown in the reorganization chart 230. Organizational changes are represented by shaded boxes. Although a merger is shown in FIG. 2, embodiments can support changes resulting from any type of reorganization, including a divestiture, acquisition, merger, or an internal reorganization. The changes may include department hierarchy changes, cost center hierarchy changes, changes of worker assignments, changes to budgets, quotas, and forecasts, etc. see par 37 - Embodiments allow a comparison between an "As Is" organization hierarchy and a "To Be" organization hierarchy, and can distill from this comparison the "organizational change". Embodiments allow the organization change to be reviewed and, if approved, to initiate the reorganization process; See also par 29 - Reorganization team 410 further submits information about departments affected by the reorganization to affected managers 480 via RCT 120, which are the managers of departments that are undergoing restructuring. The affected managers team 480 adjust their… personnel based on the new organization structure
Examiner notes: Since Akitomi applied below, Akitomi also discloses this – see par 87, FIG. 3 - The organizational chart ORGCHART shown in FIG. 3 shows the structure of the organization of 13 people from the workers W0 to W12. This organization includes a GROUP A comprised of workers W1 through W7, and a GROUP B comprised of workers W8 through W12; See par 234, FIG. 27 – interchanging workers W5 and W10 in organization [i.e. switching from groups/departments A and B).

create a combined image with both the first organizational chart and the second organizational chart (King – FIG. 2 – See par 20 – and additional citations from claim 1, as the claim 9 is the same as claim 1 here).
Okura discloses having personnel section changed by the organization chart editing processing program (See FIG. 3B; col. 8, lines 20-23). King discloses having a combined image (reorganization chart 230 with parts of 22 and 210) highlighting the changes to organization 210 (See FIG. 2, par 20). Okura and King do not explicitly disclose the quoted portion:
create a combined image with both the first organizational chart and the second organizational chart, “the first organizational chart being adjacent to the second organization chart.”
Okura and King in combination with Akitomi discloses the limitations:
create a combined image with both the first organizational chart and the second organizational chart, “the first organizational chart being adjacent to the second organization chart” (Akitomi – See FIG. 27, par 233-234 - Estimated results based on the first structural change plan (interchanging the workers W5 and W9 in the organization shown in FIG. 3) can be displayed for example as an organization chart 2701 and a box plot 2704 of the graph 2703 showing the relation characteristic quantities; and estimated results based on the second structural change plan (interchanging the workers W5 and W10 in the organization shown in FIG. 3) can be displayed as an organization chart 2702; the user can in this way easily compare the two plans)

for each of such identified personnel, automatically create a linking image in the combined image for associating the identifier in the first organizational chart with the identifier in the second organizational chart (Applicant’s example of “linking image” in paragraph 164 as published points to FIG. 21 and the line/arrows 8L; Okura discloses the limitations under broadest reasonable interpretation in light of the specification, as it discloses the same kind of linking arrow in FIGS. 3 and 6 - See Col. 8, lines 20-27, FIG. 3A, to FIG. 3B - As can be apparent from the comparison between FIGS. 3A and 3B, “Kyoko Yamamoto' belonging to the personnel Section is Subjected to a personnel change to the employment section in accordance with the above change; See also fig. 6, col. 12, lines 10-15 – An operation indicated by the arrow D is an operation for moving the employee 214 from the head office H2 [1st department] located at the top of the tree of the organization chart of the subsidiary company to the department B2 of the holding company H1
See also Akitomi FIG. 27 – org charts displayed adjacently, with the arrow (linking image) showing the movement of the personnel), 
Okura discloses use of a processor/CPU (See col. 6). Okura discloses that programs may be stored in a “remote equipment” connected through a communication line (See col. 5, lines 55-65). Though suggested, it is not explicitly clear if Okura discloses terminals (i.e. user computers) that communicate with a server/computer executing the operations. Okura does not explicitly disclose:
“a terminal”;
combined image to the terminal, and the terminal includes a receiver configured to receive the combined image  from the server.”
King discloses the limitations of a server and a terminal arrangement and the communications:
a server (Both Okura and King disclose this - King – See par 16, FIG. 1 – system 10 implements “reorganization collaboration tool” (RCT); system 10 has processor 22 and communication device 20 to provide access to a network); and…
a terminal (King – See par 19, FIG. 1 – in some embodiments, functions of RCT are utilized remotely from a user’s computer 50 through communications device 20; See alternatively, FIG. 1 (showing RCT 120 with processor 10); par 19 – memory stores software modules providing functionality when executed by processor 22; modules include RCT 120; see par 21, FIG. 3 – multiple clients 302 access RCT 120 over network 304);
a transmitter configured to send the combined image to the terminal, and the terminal includes a receiver configured to receive the combined image  from the server (King - See FIG. 1 (showing RCT 120 with processor 10); par 19 – memory stores software modules providing functionality when executed by processor 22; modules include RCT 120; see par 21, FIG. 3 – multiple clients 302 access RCT 120 over network 304).
Okura in combination with King and Akitomi discloses:
a display device configured to display the combined image (Okura – see col. 4, lines 59-63 – display device 30 displays drawings of organization chart and menu for correcting the organization chart under the control of CPU 10; See FIG. 3B, col. 8, lines 20-28 – view showing organization chart changed by the organization chart editing processing program; FIG. 6, Col. 11, lines 5-13 – operation for editing the organization chart on the screen; changes based on organization charts 150 and 160 are shown in fig. 6; See King par 21 - Portal 306 provides a common interface to program management services through user interface ("UI") components 308; See fig. 3 showing “screen” on client 302).
The remaining limitations are similar to claim 1. Claim 9 is rejected for the same reasons as claim 1 above.
It would be obvious to combine Okura and King and Akitomi for the same reasons as stated above with regards to claim 1. In addition, Okura discloses use of a processor/CPU (See col. 6). Okura discloses that programs may be stored in a “remote equipment” connected through a communication line (See col. 5, lines 55-65). King improves upon Okura by explicitly having clients communicating over a network to receive information from another processor (See e.g. FIG. 3). One of ordinary skill in the art would be motivated to further include explicit computing devices communicating over a network to have specific computing structure beyond the briefly mentioned storage/equipment of Okura.

Concerning claim 10, Okura discloses: 
A transition organizational chart (Okura - see col. 6, lines 3-9 - The program comprises software executed by the CPU 10 or dedicated hardware. The organization chart is formed through, e.g., an organization chart formation input screen displayed on the display device 30) comprising: 
a first organizational chart having identifiers of first persons, who are in any of departments during a first period of time (Okura – See Col. 8, lines 1-10 - FIG. 3A – and other citations from claim 1 as claim 1 is the same for this limitation) classified and arranged according to department (Okura – See col. 7, liens 7-12 - and other citations from claim 1 as claim 1 is the same for this limitation).
a second organizational chart having identifiers of second persons, who are in any of the departments during a second period of time (Okura – See col. 2, lines 45-49 - and other citations from claim 1 as claim 1 is the same for this limitation), classified and arranged according to department (Okura – See col. 7, liens 7-12 - and other citations from claim 1 as claim 1 is the same for this limitation).
While Okura discloses having “periodic” personnel changes (col. 2, lines 45-49), and a database 50 that includes department information to which they belong (col 16), resulting in a change to the organizational chart, Okura does not explicitly state that it has the information stored/retrieved as “period of time.” King also discloses the combination of limitations:
a second organizational chart having identifiers of second persons (King – See par 28 - and other citations from claim 1 as claim 1 is the same for this limitation), who are in any of the departments during a second period of time (King – See par 20, FIG. 2 - and other citations from claim 1 as claim 1 is the same for this limitation), classified and arranged according to department (King – See par 20, FIG. 2 - reorganization ultimately results in the dissolution of department B1, the merger of departments A4 and B2, and the movement of B3 under department A3, as shown in the reorganization chart 230. Organizational changes are represented by shaded boxes. Although a merger is shown in FIG. 2, embodiments can support changes resulting from any type of reorganization, including a divestiture, acquisition, merger, or an internal reorganization. The changes may include department hierarchy changes
Examiner notes: Since Akitomi applied below, Akitomi also discloses this – see par 87, FIG. 3 - The organizational chart ORGCHART shown in FIG. 3 shows the structure of the organization of 13 people from the workers W0 to W12. This organization includes a GROUP A comprised of workers W1 through W7, and a GROUP B comprised of workers W8 through W12; See par 234, FIG. 27 – interchanging workers W5 and W10 in organization [i.e. switching from groups/departments A and B]).
Okura discloses having personnel section changed by the organization chart editing processing program (See FIG. 3B; col. 8, lines 20-23). King discloses having a combined image (reorganization chart 230 with parts of 22 and 210) highlighting the changes to organization 210 (See FIG. 2, par 20). Okura and King do not explicitly disclose the quoted portion:
a second organizational chart having identifiers of second persons, who are in any of the departments during a second period of time, classified and arranged according to department, “the first organizational chart being adjacent to the second organization chart.”
Okura and King in combination with Akitomi discloses the limitations:
“the first organizational chart being adjacent to the second organization chart” (Akitomi – See FIG. 27, par 233-234 - Estimated results based on the first structural change plan (interchanging the workers W5 and W9 in the organization shown in FIG. 3) can be displayed for example as an organization chart 2701 and a box plot 2704 of the graph 2703 showing the relation characteristic quantities; and estimated results based on the second structural change plan (interchanging the workers W5 and W10 in the organization shown in FIG. 3) can be displayed as an organization chart 2702; the user can in this way easily compare the two plans)
Okura and King in combination with Akitomi discloses the remaining limitations:
a linking image associating, for each of the first persons who are also a second person, the identifier in the first organizational chart with the identifier in the second organizational chart (Applicant’s example of “linking image” in paragraph 164 as published points to FIG. 21 and the line/arrows 8L; Okura discloses the limitations under broadest reasonable interpretation in light of the specification, as it discloses the same kind of linking arrow in FIGS. 3 and 6 - See Col. 8, lines 20-27, FIG. 3A, to FIG. 3B - As can be apparent from the comparison between FIGS. 3A and 3B, “Kyoko Yamamoto' belonging to the personnel Section is Subjected to a personnel change to the employment section in accordance with the above change; See also fig. 6, col. 12, lines 10-15 – An operation indicated by the arrow D is an operation for moving the employee 214 from the head office H2 [1st department] located at the top of the tree of the organization chart of the subsidiary company to the department B2 of the holding company H1;
See also Akitomi FIG. 27 – org charts displayed adjacently, with the arrow (linking image) showing the movement of the personnel). 
It would be obvious to combine Okura and King and Akitomi for the same reasons as stated above with regards to claim 1.

Concerning claim 11, Okura discloses: 
A method for providing transition information related to transition in an organization including a plurality of departments (Okura - see col. 6, lines 3-9 - The program comprises software executed by the CPU 10 or dedicated hardware. The organization chart is formed through, e.g., an organization chart formation input screen displayed on the display device 30; See col. 1, lines 10-15 – editing method and display method).
creating a first organizational chart having identifiers of first persons of the personnel, who are in any of departments during the first period of time (Okura – See Col. 8, lines 1-10 - FIG. 3A and other citations from claim 1 as claim 1 is the same for this limitation), classified and arranged according to department (Okura – See col. 7, liens 7-12 - and other citations from claim 1 as claim 1 is the same for this limitation);
creating a second organizational chart having identifiers of second persons of the personnel, who are in any of the departments during a second period of time posterior to the first period of time (Okura – See col. 2, lines 45-49 - and other citations from claim 1 as claim 1 is the same for this limitation), classified and arranged according to department (Okura – See col. 7, lines 7-12 - and other citations from claim 1 as claim 1 is the same for this limitation); and 
While Okura discloses having “periodic” personnel changes (col. 2, lines 45-49), and a database 50 that includes department information to which they belong (col 16), resulting in a change to the organizational chart, Okura does not explicitly state that it has the information stored/retrieved as “period of time.” King also discloses the combination of limitations:
create a second organizational chart having identifiers of second persons of the personnel (King – See par 28 - and other citations from claim 1 as claim 1 is the same for this limitation), who are in any of the departments during a second period of time posterior to the first period of time (King – See par 20, FIG. 2 - reorganization ultimately results in the dissolution of department B1, the merger of departments A4 and B2, and the movement of B3 under department A3, as shown in the reorganization chart 230. Organizational changes are represented by shaded boxes. Although a merger is shown in FIG. 2, embodiments can support changes resulting from any type of reorganization, including a divestiture, acquisition, merger, or an internal reorganization. The changes may include department hierarchy changes, cost center hierarchy changes, changes of worker assignments, changes to budgets, quotas, and forecasts, etc. see par 37 - Embodiments allow a comparison between an "As Is" organization hierarchy and a "To Be" organization hierarchy, and can distill from this comparison the "organizational change". Embodiments allow the organization change to be reviewed and, if approved, to initiate the reorganization process; See also par 29 - Reorganization team 410 further submits information about departments affected by the reorganization to affected managers 480 via RCT 120, which are the managers of departments that are undergoing restructuring. The affected managers team 480 adjust their… personnel based on the new organization structure).
Okura, in combination with King, discloses:
automatically identifying all personnel in the first organizational chart that are also listed in the second organizational chart (Okura - See Col. 8, lines 20-27, FIG. 3A, to FIG. 3B - As can be apparent from the comparison between FIGS. 3A and 3B, “Kyoko Yamamoto' belonging to the personnel Section is Subjected to a personnel change to the employment section in accordance with the above change; See also fig. 6, col. 12, lines 10-15 – An operation indicated by the arrow D is an operation for moving the employee 214 from the head office H2 [1st department] located at the top of the tree of the organization chart of the subsidiary company to the department B2 of the holding company H1; note figure 6 shows employees that “are also listed” in both organizational charts – 211, 212, 213, 214, 215 – see col. 6, lines 36-44 - Referring to FIG. 6, rectangles 211, 212, 213, 214 and 215 indicated by the broken or solid lines indicate the displays of employees. Rectangles marked with the same reference numerals indicate the same employee regardless of the broken and solid lines).
create a combined image with both the first organizational chart and the second organizational chart (King – FIG. 2 – See par 20 – FIG. 2 illustrates a logical diagram of a simple example reorganization 200, in this case a merger, in accordance with an embodiment. In this example, organization 210 (disclosing first chart) has acquired organization 220 (disclosing second chart), and the executives and reorganization planners of organization 210 determine reorganization chart 230 (disclosing combined image – combining parts of 220 (B2, and B3) with 210) highlighting the changes to organization 210. Organization 210 includes departments A1, A2, A3, A4, A5 and organization 220 includes departments B1, B2, B3. The reorganization ultimately results in the dissolution of department B1, the merger of departments A4 and B2, and the movement of B3 under department A3, as shown in the reorganization chart 230. Organizational changes are represented by shaded boxes. Although a merger is shown in FIG. 2, embodiments can support changes resulting from any type of reorganization, including an internal reorganization. The changes may include department hierarchy changes, changes of worker assignments; See also par 29 - Reorganization team 410 further submits information about departments affected by the reorganization to affected managers 480 via RCT 120, which are the managers of departments that are undergoing restructuring. The affected managers team 480 adjust their… personnel based on the new organization structure;
Examiner notes: Since Akitomi applied below, Akitomi also discloses this – see par 87, FIG. 3 - The organizational chart ORGCHART shown in FIG. 3 shows the structure of the organization of 13 people from the workers W0 to W12. This organization includes a GROUP A comprised of workers W1 through W7, and a GROUP B comprised of workers W8 through W12; See par 234, FIG. 27 – interchanging workers W5 and W10 in organization [i.e. switching from groups/departments A and B).
Okura discloses having personnel section changed by the organization chart editing processing program (See FIG. 3B; col. 8, lines 20-23). King discloses having a combined image (reorganization chart 230 with parts of 22 and 210) highlighting the changes to organization 210 (See FIG. 2, par 20). Okura and King do not explicitly disclose the quoted portion:
create a combined image with both the first organizational chart and the second organizational chart, “the first organizational chart being adjacent to the second organization chart.”
Okura and King in combination with Akitomi discloses the limitations:
create a combined image with both the first organizational chart and the second organizational chart, “the first organizational chart being adjacent to the second organization chart” (Akitomi – See FIG. 27, par 233-234 - Estimated results based on the first structural change plan (interchanging the workers W5 and W9 in the organization shown in FIG. 3) can be displayed for example as an organization chart 2701 and a box plot 2704 of the graph 2703 showing the relation characteristic quantities; and estimated results based on the second structural change plan (interchanging the workers W5 and W10 in the organization shown in FIG. 3) can be displayed as an organization chart 2702; the user can in this way easily compare the two plans).
Okura and King in combination with Akitomi discloses the remaining limitations:
identified personnel in the first organizational chart with the identifier of the personnel in the second organizational chart (Applicant’s example of “linking image” in paragraph 164 as published points to FIG. 21 and the line/arrows 8L; Okura discloses the limitations under broadest reasonable interpretation in light of the specification, as it discloses the same kind of linking arrow in FIGS. 3 and 6 - See Col. 8, lines 20-27, FIG. 3A, to FIG. 3B - As can be apparent from the comparison between FIGS. 3A and 3B, “Kyoko Yamamoto' belonging to the personnel Section is Subjected to a personnel change to the employment section in accordance with the above change; See also fig. 6, col. 12, lines 10-15 – An operation indicated by the arrow D is an operation for moving the employee 214 from the head office H2 [1st department] located at the top of the tree of the organization chart of the subsidiary company to the department B2 of the holding company H1
See also Akitomi FIG. 27 – org charts displayed adjacently, with the arrow (linking image) showing the movement of the personnel, and outputting the combined image (Okura – see col. 4, lines 59-63 – display device 30 displays drawings of organization chart and menu for correcting the organization chart under the control of CPU 10; See FIG. 3B, col. 8, lines 20-28 – view showing organization chart changed by the organization chart editing processing program; FIG. 6, Col. 11, lines 5-13 – operation for editing the organization chart on the screen; changes based on organization charts 150 and 160 are shown in fig. 6
See also Akitomi FIG. 27 – org charts displayed adjacently, with the arrow (linking image) showing the movement of the personnel).
The remaining limitations are similar to claim 1. Claim 11 is rejected for the same reasons as claim 1 above.
It would be obvious to combine Okura and King and Akitomi for the same reasons as stated above with regards to claim 1.

Concerning claim 12, Okura discloses: 
A non-transitory recording medium for storing a computer readable program used in a computer for providing transition information related to transition in an organization including a plurality of departments, the computer readable program controlling the computer to execute processing comprising: creation processing for creating a transition organizational chart (Okura – See Col. 4, lines 50-54 – A CPU 10 is a central processing unit for controlling the entire system. The CPU 10 executes a program stored in its internal memory to execute personnel change processing and official announcement processing for personnel changes; see col. 6, lines 3-9 - The program comprises software executed by the CPU 10 or dedicated hardware. The organization chart is formed through, e.g., an organization chart formation input screen displayed on the display device 30), the transition organizational chart including
The remaining limitations are similar to claim 1 and 11. Claim 12 is rejected for the same reasons as claim 1 and 11 above.


	Concerning claim 2, Okura in combination with King and Akitomi discloses:
The organizational chart creation device according to claim 1, wherein the hardware processor creates, as the combined image (See Okura FIG. 3B; King FIG. 2 (230)), a chart including: 
as the first organizational chart, an organizational chart in which a first department image showing, among the departments, a department present during the first period of time (Okura – col. 11, lines 54-62, FIG. 6; See King FIG. 2, 210); 
as the second organizational chart, an organizational chart in which a second department image showing, among the departments, a department present during the second period of time (Okura – col. 11, lines 54-62, FIG. 6 (many departments present in both 150, 160), See King FIG. 2, 220 (different departments); See par 20 – FIG. 2 of King can show “changes in worker assignments” instead;
See also Akitomi FIG. 27 – org charts displayed adjacently, with the arrow (linking image) showing the movement of the personnel into different workgroup A, B from FIG. 3); and 
a department linking image for associating the first department image and the second department image with each other (Okura – col. 11, lines 54-62, FIG. 6 - An operation indicated by the arrow A is an operation for moving the employee 211 from the section K2 to the section K1 in the holding company. In this case, since the sections K1 and K2 belong to the same department B1, this operation is defined as "personnel change" as the type of official announcement for personnel change; See also King FIG. 2, 230 – where A4-B2 – a first department image and second department image are associated with each other by “shading” denoting the change as they are merged together;
See also Akitomi par 234, FIG. 27 – interchanging workers W5 and W10 in organization [i.e. switching from groups/departments A and B of FIG. 3]).

    PNG
    media_image4.png
    411
    758
    media_image4.png
    Greyscale


Claim 13 recites similar limitations as claim 2. Claim 13 is rejected for similar reasons as claim 2. 

Concerning claim 3, Okura discloses: 
The organizational chart creation device according to claim 1, wherein the hardware processor creates the combined image (See Okura FIG. 3B; King FIG. 2 (230)) in such a manner that: 
relative to one another in a first direction (Okura – See FIG. 2B, col. 14, lines 1-9 - In this processing, the items of "X-coordinates' and “Y-coordinates” of all the employee records 54r which are Stored in the employee file 54 and located on the organization chart currently displayed on the Screen of the display device 30 are retrieved using, as a key, the coordinates (X,Y)); 
the identifiers of the second persons are arranged relative to one another in the first direction (Okura – See FIG. 2B, col. 14, lines 1-9 - In this processing, the items of "X-coordinates' and “Y-coordinates” of all the employee records 54r which are Stored in the employee file 54 and located on the organization chart currently displayed on the Screen of the display device 30 are retrieved using, as a key, the coordinates (X,Y); and, 
where the first person and the second person who are identical to each other among the first persons and the second persons are affiliated with a same department, the first organizational chart and the second organizational chart are arranged relative to one another along a second direction orthogonal to the first direction (See FIG. 3A, 3B below, where names are in one direction, 2nd identifier of department is “above” in Y-direction, but it is also offset, such that it is “orthogonal” in the X-direction to the Y-direction).

    PNG
    media_image2.png
    432
    728
    media_image2.png
    Greyscale
 

Akitomi - See par 234, FIG. 27 – interchanging workers W5 and W10 in organization [i.e. switching from groups/departments A and B] – the two charts in FIG. 27 are “orthogonal” to the direction of the identifiers listed in each group A, B of each chart.
Claim 14 recites similar limitations as claim 3. Claim 14 is rejected for similar reasons as claim 3. 

Response to Arguments
Applicant's arguments filed 7/30/20 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
 With regards to 101, Applicant further argues that the claims are eligible here because claim 1 “aids the user in visualizing movement of people within a company” as does claims 1 and 2 of USPTO Abstract Idea Example 37 which are eligible. Remarks, page 10. In response, Examiner respectfully disagrees. Example 37 is a claim that is amount of use of each icon” and “automatically moving the most used icons to a position on the GUI closest to the start icon… based on the determined amount of use.” The claim is a practical application because of the background in the specification and the fact that the “additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.” See Abstract Idea Examples 37-42, pages 1-3. Here, the claims are not similar to Example 37. The claims here are about displaying results regarding organizational charts, such as showing the fact that a person can switch departments and showing people who are the same in two different charts. Moreover, merely reciting “automatically” does not make a claim eligible. Rather, merely reciting “automatically” is akin to stating “apply it” [abstract idea] on a computer, and does not result in eligibility. See MPEP 2106.05(f). 
Applicant further argues the “resulting graphical user interface provide specific improvements over prior systems, like in Example 37.” Remarks, page 11. In response, Examiner respectfully disagrees. There is no improved graphical user interface here. The claims just displays the results –the desired organizational chart with people associated with the desired department. Example 37 involves a navigational feature and a dynamic interface that changes the positions of icons on the GUI based on usage. The claims here are not similar. Moreover, Examiner notes that independent claims 1, 10, 11, and 12 fail to even recite a graphical user interface or display. 
With regards to 103, Applicant argues that King and Okura only have images that are “illustrations in the patent publications” and are therefore not displaying or outputting the images. Remarks, pages 11. In response, Examiner respectfully disagrees. The display device (Abstract). Okura discloses in FIG. 3A a first organizational chart; FIG. 3B a second organizational chart; and has a linking image (an arrow) in the “combined image”. Even if this is not considered a “combined image”, the rejection cites to King FIG. 2 which has a 1st chart (210), 2nd chart (220), and combined chart (230), where paragraph 20 states that the changes can correspond to changed assignments for people. King discloses having a user interface 700 that displays that “As Is” and “To Be” organization charts (See par 42). The revised rejection further cites Akitomi and FIG. 27, which paragraph 233 states is “shown on the display unit.” Each of the references disclose displays/GUI that display organizational charts, thus Applicant’s remarks are not persuasive.
The remaining arguments are moot in light of Akitomi being applied. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Apps (US 2013/0053086) – directed to creating dynamic organizational presentations to view changes to an organization over a period (See par 69)
Zhang (US 2016/0054894) – directed to presenting updated organizational charts or changes to update existing organizations (See par 26, FIG. 2)
Markham, “The scientific visualization of organizations: A rationale for a new approach to organizational modeling,” 1998, Decision Sciences, Vol. 29, No. 1, pages 1-23 – directed to adapting “computer visualization techniques to research issues concerning organizational behavior” (page 2) and having software the graphically portray organizational entity/variable displays (page 16).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619